Title: To Thomas Jefferson from Pierre Samuel Dupont, 6 November 1787
From: Dupont, Pierre Samuel
To: Jefferson, Thomas



Paris 6 9bre 1787

Je pense, Monsieur, qu’il serait très necessaire que vous vissiez Mr. Lambert aujourd’hui sur les deux heures afin de faire signer la lettre provisoire, l’arrêt du conseil n’etant point encore expedié, et ne pouvant vraisemblablement l’etre assez tôt pour que vous puissiez l’envoyer par le Paquebot du havre.
La lettre suffira pour donner connoissance au Congrès et aux assemblées des dispositions générales, et il y a toute apparence que dans la semaine suivante l’arrêt sera expédié comme nous le desirons.
J’ai fait lire à Mr. le Cte. de Montmorin et remis à Mr. Lambert une note au sujet des amirautés pour les determiner à laisser l’article qui les concerne tel qu’il est proposé.
Et je ne crois pas qu’ils puissent resister à ce que leur a écrit Mr. le Mis. de la Fayette au sujet de la pêche de la Baleine. Mon confrere Mr. Boyetet a appuyé ses reflexions par une lettre à Mr. le Cte. de Montmorin dont il est ami particulier.
J’ai l’honneur d’etre avec le plus respectueux attachement Monsieur de votre Excellence Le très humble et tres obeissant serviteur,

Du Pont

